Filed 4/11/16 P. v. Ceballos CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX

THE PEOPLE,                                                                  2d Crim. No. B265976
                                                                          (Super. Ct. No. 2014036131)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

SAUL RAUL CEBALLOS,

     Defendant and Appellant.



                   Saul Raul Ceballos pled guilty to burglary of an automobile. (Pen. Code,
§ 459.) He also admitted that he had suffered two prior Nevada convictions that
constitute "strikes" within the meaning of the Three Strikes law. (§§ 667, 1170.12.) He
moved to have the strikes stricken pursuant to People v. Superior Court (Romero) (1996)
13 Cal. 4th 497.
                   At sentencing the trial court struck one of the strikes. It sentenced Ceballos
to the two year middle term, doubled to four years because of the remaining strike. The
court imposed a $300 restitution fine and $1,000 restitution.
                   We appointed counsel to represent Ceballos in this appeal. After counsel's
examination of the record, he filed an opening brief raising no issues.
                   On November 3, 2015, we advised Ceballos by mail that he had 30 days
within which to personally submit any contentions or issues he wished to raise on appeal.
We received no reply.
              We have reviewed the entire record and are satisfied Ceballos' attorney has
fully complied with his responsibility, and that no arguable issue exists. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P. J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             2.
                               Patricia M. Murphy, Judge

                            Superior Court County of Ventura

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent




                                           3.